DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4, line 5, the term “size” is confusing.  Should be length, height or area, etc.
Claim 6, line 2, the term “size” is confusing.  Should be length, height or area, etc.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0133666 to Meyer-Berg et al. (hereinafter “Meyer-Berg”).
Regarding claim 1, Meyer-Berg illustrates in at least figures 3A-3K with associated text:
A semiconductor device comprising:
a thin semiconductor element 10 (FIG. 3E) including a front-side electrode 15 on a front side of the semiconductor element, and including a back-side electrode 13 on a back side of the semiconductor element;
a metallic member formed on at least one of a front side 12 of the front-side electrode and a back side 11 of the back-side electrode; and
a resin member 35 in contact with a lateral side of the metallic member and surrounding a periphery of the metallic member, with a part 30 of the front side of the semiconductor element being exposed.
Meyer-Berg discloses the claimed invention except for the metallic member having a thickness equal to or greater than a thickness of the semiconductor element.  
Regarding claim 2, Meyer-Berg illustrates in figures 3J and 3K the resin member 35 surrounds a periphery of the semiconductor element 10.
Regarding claim 3, Meyer-Berg illustrates in figures 3J and 3K the resin member 35 is in contact with a lateral side of the semiconductor element 10 and covers an outer periphery portion of at least one of the front side of the semiconductor element and the back side of the semiconductor element (front side).
Regarding claim 4, Meyer-Berg illustrates in figures 3E-3K a front side of the metallic member 11 is in contact (electrical) with the back side of the back-side electrode 13, and the metallic member is larger in size (length and height) than the back-side electrode.
Regarding claim 5, Meyer-Berg illustrates in figures 3J and 3K the resin member 35 covers an outer periphery portion of at least one of the front side of the metallic member and a back side of the metallic member 12 (back side). 
Regarding claim 7, Meyer-Berg illustrates in figures 3J and 3K a back side of the metallic member 12 is in contact with the front side of the front-side electrode 15, and the resin member 35 is higher or lower (lower) than a height of a front side of the metallic member.
Regarding claim 8, Meyer-Berg discloses the claimed invention except for the semiconductor element has a thickness of not more than 150 µm.  Meyer-Berg discloses in paragraph [0038] semiconductor chips 10 may have a thickness in the range between 50 µm and several hundred micrometers, in the range between 60 and 80 µm (which appears to be the preferred range).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a thickness of not more than 150 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05.  
Regarding claim 9, it would have been obvious for the limitation “the metallic member has a thickness such that a flexural rigidity of the metallic member is equal to or greater than a flexural rigidity of the semiconductor element on which the metallic member thick film electrode is formed.” since a device has the properties which meet the claimed limitation once the claimed materials and structure are present.  Since the claimed material and structure limitation are met by Meyer-Berg, the limitation relating to the properties of the metallic member flexural rigidity are also met.  The instant specification discloses in paragraph [0020] the material for the semiconductor element is Si and the material for the metallic member is aluminium.  Meyer-Berg discloses in 
Regarding claim 10, Meyer-Berg illustrates in at least figures 3A-3K with associated text:
A method for manufacturing a semiconductor device comprising:
an electrode formation step to form a front-side electrode 15 on a front side of a thin semiconductor wafer, and form a back-side electrode 13 on a back side of the semiconductor wafer;
a metallic member formation step to form a metallic member on at least one of a front side 12 of the front-side electrode and a back side 11 of the back-side electrode;
a semiconductor element cutting step (FIG. 3K) to cut the semiconductor wafer into individual semiconductor elements 300; and
a resin member 35 application step to apply a resin member so that the resin member is in contact with a lateral side of the metallic member and surrounds a periphery of the metallic member, with a part 30 of the front side of the semiconductor element being exposed.



Claim 11 is rejected under 35 USC § 103 as being unpatentable over Meyer-Berg as applied to claim 10 above, and further in view of US Patent Application Publication No. 2007/0267724 to Jeng et al. (hereinafter “Jeng”).
Regarding claim 11, Meyer-Berg is discussed above, it does not specifically show a semiconductor element placement step to place the front side of the front-side electrode on a protective sheet; and a semiconductor element detachment step to detach the semiconductor element from the protective sheet.  Jeng illustrates in figure 2a-2c and discloses in paragraph [0034] a semiconductor element placement step to place the front side of the front-side electrode 20 on a protective sheet 16 (FIG. 2b); and a semiconductor element detachment step to detach the semiconductor element from the protective sheet [0034].  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Meyer-Berg to have the element placed on a protective sheet to prevent warpage and breakage.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.



Claim 12 is rejected under 35 USC § 103 as being unpatentable over Meyer-Berg as applied to claim 1 above, and further in view of US Patent No. 8604610 to Hughes.
Regarding claim 12, Meyer-Berg is discussed above, it does not specifically show an insulating substrate having the semiconductor device thereon; a sealing member sealing the semiconductor device and the insulating substrate; and a cooler joined to the insulating substrate.  Hughes illustrates in figure 1 an insulating substrate 30 having the semiconductor device 50, 60, 70 thereon; a sealing member 130 sealing the semiconductor device and the insulating substrate; and a cooler 20 joined to the insulating substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Meyer-Berg to have a sealing member sealing the semiconductor device and the insulating substrate; and a cooler joined to the insulating substrate.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provide the objection to the claim above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, the current prior art does not illustrate “the metallic member is smaller in size than the back-side electrode, a front side of the metallic member is in contact with the back side of the back-side electrode, and the resin member is in contact with the back side of the back-side electrode.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2009/0215230 to Muto et al. illustrates the claimed invention except at least a part of the front side of the semiconductor element being exposed.



Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738